Title: Preliminary Articles of Peace, [30 November 1782]
From: Franklin, Benjamin,Jay, John,Laurens, Henry,Adams, John,Oswald, Richard
To: 



[November 30, 1782]
Articles agreed upon, by and between Richard Oswald Esquire, the Commissioner of his Britannic Majesty, for treating of Peace with the Commissioners of the United States of America, in behalf of his said Majesty, on the one part; and John Adams, Benjamin Franklin, John Jay, and Henry Laurens, four of the Commissioners of the said States, for treating of Peace with the Commissioner of his said Majesty, on their Behalf, on the other part. To be inserted in, and to constitute the Treaty of Peace, proposed to be concluded, between the Crown of Great Britain, and the said United States; but which Treaty is not to be concluded, untill Terms of a Peace shall be agreed upon, between Great Britain and France; and his Britannic Majesty shall be ready to conclude such Treaty accordingly.
Whereas reciprocal Advantages, and mutual Convenience are found by Experience, to form the only permanent foundation of Peace and Friendship between States; It is agreed to form the Articles of the proposed Treaty, on such Principles of liberal Equity, and Reciprocity, as that partial Advantages, (those Seeds of Discord!) being excluded, such a beneficial and satisfactory Intercourse between the two Countries, may be establish’d, as to promise and secure to both perpetual Peace and Harmony.


Article 1st.
His Britannic Majesty acknowledges the said United States, Vizt. New Hampshire, Massachusetts Bay, Rhode Island and Providence Plantations, Connecticut, New York, New Jersey, Pennsylvania, Delaware, Maryland, Virginia, North Carolina, South Carolina and Georgia, to be free Sovereign and independent States; That he treats with them as such; And for himself, his Heirs and Successors, relinquishes all Claims to the Government, Propriety, and territorial Rights of the same, and every part thereof; and that all Disputes which might arise in future, on the Subject of the Boundaries of the said United States, may be prevented, It is hereby agreed and declared that the following are, and shall be their Boundaries Vizt.
Article 2d.
From the north west Angle of Nova Scotia, Vizt. that Angle which is form’d by a Line drawn due north, from the Source of St. Croix River to the Highlands, along the said Highlands which divide those Rivers that empty themselves into the River St. Laurence, from those which fall into the Atlantic Ocean, to the northwesternmost Head of Connecticut River; thence down along the middle of that River to the 45th. Degree of North Latitude; from thence by a Line due West on said Latitude, untill it strikes the River Iroquois, or Cataraquy; thence along the middle of said River into Lake Ontario; through the middle of said Lake, untill it strikes the Communication by Water between that Lake and Lake Erie; thence along the middle of said Communication into Lake Erie, through the middle of said Lake, untill it arrives at the Water Communication between that Lake and Lake Huron; thence along the middle of said water communication into the Lake Huron; thence through the middle of said Lake to the Water Communication between that Lake and Lake Superior; thence through Lake Superior northward of the Isles Royal & Phelipeaux, to the Long Lake; thence through the middle of said Long Lake, and the water Communication between it and the Lake of the Woods, to the said Lake of the Woods, thence through the said Lake to the most Northwestern point thereof, and from thence on a due west Course to the River Missisippi; thence by a Line to be drawn along the middle of the said River Missisippi, untill it shall intersect the northernmost part of the 31st. Degree of North Latitude. South, by a Line to be drawn due East, from the Determination of the Line last mentioned, in the Latitude of 31 Degrees North of the Equator, to the middle of the River Apalachicola or Catahouche; thence along the middle thereof, to its junction with the Flint River; thence strait to the Head of St. Mary’s River, and thence down along the middle of St. Mary’s River to the Atlantic Ocean. East, by a Line to be drawn along the middle of the River St. Croix, from its Mouth in the Bay of Fundy to its Source; and from its Source directly North, to the aforesaid Highlands which divide the Rivers that fall into the Atlantic Ocean, from those which fall into the River St. Laurence; comprehending all Islands within twenty Leagues of any part of the Shores of the united States, and lying between Lines to be drawn due East from the points where the aforesaid Boundaries between Nova Scotia on the one part and East Florida on the other shall respectively touch the Bay of Fundy, and the Atlantic Ocean; excepting such Islands as now are, or heretofore have been within the Limits of the said Province of Nova Scotia.
Article 3d.
It is agreed, that the People of the United States shall continue to enjoy unmolested the Right to take Fish of every kind on the Grand Bank, and on all the other Banks of Newfoundland; Also in the Gulph of St. Laurence, and at all other Places in the Sea where the Inhabitants of both Countries used at any time heretofore to fish. And also that the Inhabitants of the united States shall have Liberty to take Fish of every kind on such part of the Coast of Newfoundland, as British Fishermen shall use, (but not to dry or cure the same on that Island,) and also on the Coasts, Bays, and Creeks of all other of his Britannic Majesty’s Dominions in America, and that the American Fishermen shall have Liberty to dry and cure Fish in any of the unsettled Bays Harbours and Creeks of Nova Scotia, Magdalen Islands, and Labrador, so long as the same shall remain unsettled; but so soon as the same or either of them shall be settled, it shall not be lawful for the said Fishermen to dry or cure Fish at such Settlement, without a previous Agreement for that purpose with the Inhabitants Proprietors or Possessors of the Ground.
Article 4th.
It is agreed that Creditors on either side, shall meet with no lawful Impediment to the Recovery of the full value in Sterling Money of all bonâ fide Debts heretofore contracted.
Article 5th.
It is agreed that the Congress shall earnestly recommend it to the Legislatures of the respective States, to provide for the Restitution of all Estates, Rights, and Properties which have been confiscated, belonging to real British Subjects; and also of the Estates Rights and Properties of Persons resident in Districts in the Possession of his Majesty’s Arms; and who have not borne Arms against the said United States: And that Persons of any other Description shall have free Liberty to go to any part or parts of any of the thirteen United States, and therein to remain twelve months unmolested in their Endeavours to obtain the Restitution of such of their Estates, Rights and Properties as may have been confiscated; And that Congress shall also earnestly recommend to the several States a Reconsideration and Revision of all Acts or Laws regarding the premises, so as to render the said Laws or Acts perfectly consistent not only with Justice and Equity, but with that spirit of Conciliation which on the Return of the Blessings of Peace should universaly prevail. And that Congress shall also earnestly recommend to the several States, that the Estates Rights and Properties of such last mention’d Persons shall be restored to them; they refunding to any Persons who may be now in Possession the bonâ fide Price, (where any has been given,) which such Persons may have paid on purchasing any of the said Lands, Rights, or Properties since the Confiscation.
And it is agreed that all Persons who have any Interest in confiscated Lands, either by Debts, Marriage Settlements or otherwise, shall meet with no lawful Impediment in the prosecution of their just Rights.
Article 6th.
That there shall be no future Confiscations made, nor any prosecutions commenced against any Person or Persons, for or by reason of the Part which he or they may have taken in the present War, and that no person shall on that account suffer any future Loss or Damage either in his Person, Liberty or Property; and that those who may be in confinement on such charges, at the time of the Ratification of the Treaty in America, shall be immediately set at Liberty, and the Prosecutions so commenced be discontinued.
Article 7th.
There shall be a firm and perpetual Peace, between his Britannic Majesty and the said States, and between the Subjects of the one and the Citizens of the other, Wherefore all Hostilities both by Sea and Land shall then immediately cease: All Prisoners on both sides shall be set at Liberty, & his Britannic Majesty shall, with all convenient Speed, & without causing any Destruction or carrying away any Negroes, or other Property of the American Inhabitants withdraw all his Armies Garrisons and Fleets from the said United States, and from every Port, Place, and Harbour within the same; leaving in all Fortifications the American Artillery that may be therein: And shall also order and cause all Archives, Records, Deeds and Papers belonging to any of the said States, or their Citizens, which in the Course of the War may have fallen into the hands of his Officers to be forthwith restored and delivered to the proper States & Persons to whom they belong.

Article 8th.
The Navigation of the River Mississippi from its Source to the Ocean, shall for ever remain free and open to the Subjects of Great Britain and the Citizens of the United States.
Article 9th.
In case it should so happen that any Place or Territory belonging to Great Britain, or to the United States, should be conquered by the Arms of either, from the other, before the Arrival of these Articles in America, It is agreed that the same shall be restored, without Difficulty, and without requiring any Compensation.
Done at Paris, the thirtieth day of November, in the year One thousand Seven hundred Eighty Two
Richard Oswald [seal]John Adams [seal]B Franklin [seal]John Jay [seal]Henry Laurens. [seal]


Witness
The Words [and Henry Laurens] between the fifth and sixth Lines of the first Page; and the Words [or carrying away any Negroes, or other Property of the American Inhabitants] between the seventh and eighth Lines of the eighth Page, being first interlined
Caleb WhitefoordSecretary to the British Commission. W. T. FranklinSecy to the American Commission



Separate Article.
It is hereby understood and agreed, that in case Great Britain at the Conclusion of the present War, shall recover, or be put in possession of West Florida, the Line of North Boundary between the said Province and the United States, shall be a Line drawn from the Mouth of the River Yassous where it unites with the Mississippi due East to the River Apalachicola.
Done at Paris the thirtieth day of November, in the year One thousand Seven hundred and Eighty Two.


Attest
}
Richard Oswald
[seal]


Caleb Whitefoord


Secy. to the British Commission.


Attest
}
John Adams
[seal]


 W. T. Franklin
 B Franklin
[seal]


Secy. to the American Commission.
John Jay
[seal]



Henry Laurens
[seal]



